  Case 13-36331           Doc 70    Filed 10/11/18 Entered 10/11/18 12:40:32                Desc Main
                                       Document Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


IN RE:                                          CASE NO. 13 B 36331
                                                CHAPTER 13
Jonathan G. Silverstein
Paula M. Herrmann                               JUDGE JACQUELINE P COX

         DEBTORS                                NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: TOWD POINT MORTGAGE TRUST



Final Cure Amount

Court   Claim       Account                                   Claim            Claim        Amount
Claim # ID          Number                                    Asserted         Allowed      Paid

14         54       XXXXXX2458                                $1,204.14        $1,204.14    $1,204.14

Total Amount Paid by Trustee                                                                $1,204.14


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtors


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtors, Debtors' Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtors
have paid in full the amount required to cure the default on the claim; and 2) whether the Debtors are
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 13-36331        Doc 70      Filed 10/11/18 Entered 10/11/18 12:40:32              Desc Main
                                      Document Page 2 of 2


                                                                              CASE NO. 13-36331-JPC


                                    CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 11th day of October, 2018.


Debtor:                                         Attorney:
Jonathan G. Silverstein                         GOLAN & CHRISTIE LLP
Paula M. Herrmann                               70 W MADISON # 1500
6424 N. Hermitage Avenue                        CHICAGO, IL 60602
Chicago, IL 60626                               via Clerk's ECF noticing procedures

Creditor:                                       Mortgage Creditor:
TOWD POINT MORTGAGE TRUST                       US BANK NATIONAL
% SELECT PORTFOLIO SERVICING                    % CODILIS & ASSOC
PO BOX 65450                                    15W030 N FRONTAGE RD SUITE
SALT LAKE CITY, UT 84165-0450                   100
                                                BURR RIDGE, IL 60527

Mortgage Creditor:                              Mortgage Creditor:
NATIONSTAR MTG                                  US BANK TRUST NATIONAL
% PIERCE & ASSOC                                ASSOC
1 N DEARBORN #1300                              % MANLEY DEAS KOCHALSKI
CHICAGO, IL 60602                               LLC
                                                PO BOX 165028
                                                COLUMBUS, OH 43216-5028

Mortgage Creditor:                              Mortgage Creditor:
MANLEY DEAS KOCHALSKI LLC                       MANLEY DEAS KOCHALSKI LLC
PO BOX 165028                                   PO BOX 165028
COLUMBUS, OH 43216-5028                         COLUMBUS, OH 43216-5028

Creditor:
SELECT PORTFOLIO SVC
PO BOX 65250
SALT LAKE CITY, UT 84165

ELECTRONIC SERVICE - United States Trustee


Date: October 11, 2018                                       /s/ TOM VAUGHN
                                                             TOM VAUGHN
                                                             CHAPTER 13 TRUSTEE
                                                             55 E. MONROE STREET, SUITE 3850
                                                             CHICAGO, IL 60603
